Title: Thomas Jefferson’s Notes on the Latitude of Willis’s Mountain, [ca. 19 December 1811]
From: Jefferson, Thomas
To: 


          
                   
                      
                        ca. 19 Dec. 1811 
          
		  
		  Latitude of Willis’s mountain by observations of the Sun’s meridian altitude taken from the peak on the right side of the gap, & next adjacent to it, as seen from Monticello.
          
            
              
              
              
              
              º
              
              ′
              
              ″

            
            
              1811.
              Nov.
              21.
              Meridian alt. of ☉ by observn
   
                     *°′65–18–3–20error of 
                              observn 
                              instrument
                           65–14–40÷ 232–37–20
                  

              32
              –
              
                           35 
                           37 
                        
              –
              
                           40 
                           20
                        
              
                        
            
            
              
              Dec.
              18.
              
              29
              –
              2
              –
              
                           10 
                           50
                        
              
                        
            
            
              
              
              19
              
              29
              –
              
                           3 
                           4 
                        
              –
              
                           10 
                           50
                        
              
                        
            
          
          
          the 1st by Th:J. the 2. last by Th:J.R.
          
          other elements for the calculation.
          
		  
		  
		  Willis’s mountains being 62.′ E. of the South as seen from Monto and 35 
                  40. common miles distant, it’s meridian will be  
                  .72136 of a mile E. of yt of Monticello. a degree of longitude in Lat. 37º–30′ = 47.6 geogr. mi. = 54.74 com. miles then  
                  .72136 of a common mile = 45 
                  47.4″ of longitude
          
            
              
              º
              
              ′
              
              ″
            
            
              which subtracted from ye long. of Monto
              78
              –
              50
              –
              18.877
            
            
              gives diffce of long. betw Greenwich & W’s M.
              78
              –
              
                           49 
                        
              –
              31.477
            
          
          
            
              
              
            
         
              
              
              
              
              
              
            
         
               
            º
         
              
               
            ′
         
              
               
            ″
         
            
            
              Nov. 21.
         
              
                           ☉’s meridian altitude by observn
              
              
              
              
              
              
              32
              –
              
                           35 
                           37
                        
              –
              
                           40 
                           20
                        
            
            
              
              
              
              
            ′
            
         
              
              
            ″
         
            
      
            
              
              – refraction
              
              1
              –
              29
              
            
         
            
      
            
              
              + parallax
              
              
            
         
              
            
         
              
            8
              
              
              
              
              
              
              
              
            
         
              
            
         
              1
              –
              21
            
            
              
              true Alt. of ☉’s center
              
              
              
              
              
              
              32
              –
              
                           34 
                           35
                        
              –
              
                           19 
                           59
                        
            
            
              
              
              
              
              
              
              
              
              90
              –
              
            
         
              
            
         
              
            
         
            
            
              
              Zenith distance
              
              
              
              
              
              
              57
              –
              
                           25 
                           24
                        
              –
              
                           41 
                           
               1
                        
            
            
              
              
              
            
      
            
              
              
              
            º
         
              
              
            ′
         
              
              
            ″
         
            
      
            
              
              
                           ☉’s decln at 
Greenwich
            
         
              19
              –
              48
              –
              13
            
      
            
              
              increase for 78º–34 
                           50′–20 
                           19″
                        
              
            
         
              
            
         
              2
              –
              48.8
              
              19
              –
              50
              –
              56
            
            
              
              
              
              
              
              
              
              
              37
              –
              33
              –
              
            5
            
            
            
              
                           Dec. 18. 
              
                           ☉’s merid. alt. by observn
              
              
              
              
              
              
            
         
            
      
            
              
              
              
              
              
              
              
              
              
            °
         
              
              
            ′ 
         
              
              
            ″
         
            
            
              
              
              
              
            ′
            
         
              
              
            ″
         
              
              
            
   
                     
                  
                     *
                     
                        °
                     
                     
                     
                        ′
                     
                     
                  
                  
                     
                     58
                     –
                     
                        9
                     
                     
                     
                        by the instrumt
                           
                     
                  
                  
                     
                        –
                     
                        
                     
                     
                        
                     
                     3
                     –
                     20
                     
                        error of instrumt
                           
                     
                  
                  
                     
                     58
                     –
                     5
                     –
                     40
                     
                  
                  
                     ÷ 2.
                     29
                     –
                     2
                     –
                     50
                     
                     
                  
               
            

                        
              29
              –
              2
              –
              
                            
                              
                                 
                               50
                        
            
            
              
              – refraction
              
              1
              –
              42
              
            
         
            
      
            
              
              + parallax
              
              
            
         
              
            
         
              
            8
              
              
              
              
              
              
              
              
            
         
              
            
         
              1
              –
              34
            
            
              
              true alt. of ☉’s center
              
              
              
              
              
              
              
                           
                              
                            
                           29
                        
              –
              
                           1 
                        
              –
               
                           16
                        
            
            
              
              
              
              
              
              
              
              
              90
              –
              
            
         
              
            
         
              
            
         
            
            
              
              Zenith distance
              
              
              
              
              
              
              60
              –
               58
              –
               44
            
            
              
              
              
            
      
            
              
              
              
            °
         
              
              
            ′
         
              
              
            ″
         
            
      
            
              
              
                           ☉’s decln Greenwich
         
              23
              –
              23
              –
              34
            
      
            
              
              increase for 78º–34 
                           50′–20 
                           19″
                        
              
            
         
              
            
         
              
            
         
              –
              17
              
              23
              –
              23
              –
              34
            
            
              
              
              
              
              
              
              
              
              37
              –
              
                           36 
                           35
                        
              –
              
                           30 
                           10
                        
            
            
              
            
         
              
            
         
            
      
            
              Dec. 19.
         
              Merid. Alt. of ☉ by observn
              
              
              
              
              
              
                           
            
   
                     
                  
                     †
                     58
                     –
                     13
                     
                     
                     
                        by the instrumt
                           
                     
                  
                  
                     
                        –
                     
                        
                     
                     
                        
                     
                     3
                     –
                     20
                     
                        error of instrumt
                           
                     
                  
                  
                     
                     58
                     –
                     9
                     –
                     40
                     
                  
                  
                     ÷ 2.
                     29
                     –
                     4
                     –
                     50
                     
                  
               
			         

                        
              29
              –
              
                           3 
                           4 
                        
              –
              
                           10 
                           50
                        
            
            
              
              
              
              
            ′
            
         
              
              
            ″
         
            
      
            
              
              – refraction
              
              1
              –
              42
              
            
         
            
      
            
              
              + parallax
              
              
            
         
              
            
         
              
            8
              
              
              
              
              
              
              
              
            
         
              
            
         
              1
              –
              34
            
            
              
              true alt. of ☉’s center.
              
              
              
              
              
              
              29
              –
              
            1 
                           3
                        
              –
              
                           36 
                           16
                        
            
            
              
              
              
              
              
              
              
              
              90
              –
              
            
         
              
            
         
              
            
         
            
            
              
              Zenith distance
              
              
              
              
              
              
              60
              –
              
                           58 
                           56
                        
              –
              
                           24 
                           44
                        
            
            
              
              
              
            
      
            
              
              
              
            °
         
              
              
            ′
         
              
              
            ″
         
            
      
            
              
              
                           ☉’s decln at Greenwich
         
              23
              –
              25
              –
              18
            
      
            
              
              increase for 78º–34 
                           50′–20 
                           19″
                        
              
            
         
              
            
         
              
            
         
              –
              11
              
              23
              –
              25
              –
              29
            
            
              
              
            Lat. of Willis’s Mountain
         
              
              
              
              
              
              
              37
              –
              
                           32 
                           31
                        
              –
              
                           55 
                           15
                        
            
            
              
            
      
          
          
            
              
            
            Th:J.R’s observn of Dec.
              
			 18. gives Lat.
         
              
            
         
              
            
         
              
            
         
              
            
         
              
            
         
               37
               –
               
                           37 
                           35
                        
              –
               
                           13 
                           10
                        
            
            
              
              19.
              
              
              
              
              
              37
              –
              
                           32 
                           31
                        
              –
              
                           15 
                           15
                        
            
            
              
              
              
              
              
              
              
              75
              –
              
            9 
                           6
                        
              –
              
                            
                              28 25
                        
            
            
              
              mean
              
              
              
              
              
              37
              –
              
                           34 
                           33
                        
              –
              
                            
                              14 12.5
            
                        
            
            
              
            Th:J’s observation Nov. 21. gives
              
              
              
              
              
              37
              –
              
                           32 
                           33
                        
              –
              
                           
                              
                           
            5
                        
            
            
              
              
                           difference
			                     
              
              
              
              
              
              
            
         
              
            
         
              
            
         
              
              
            7.5″
            
            
              
            
            
			 Lat. of Monticello
            
         
              38
              –
              8
            
      
            
              
            
            W’s Mountn
            
                        
              37
              –
              33
              –
              
                           
                              
            
            5
            
      
            
              
            difference
              
              
              34
              –
              55
              = 
               
             
                           40.15 miles
            
          
         